DETAILED ACTION
	This Office action is based on the amendments filed December 22, 2020 and December 29, 2020 for application 15/898,181.  Claims 1, 4-10, and 12 have been amended and claim 3 has been cancelled; claims 1, 2, and 4-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings received on December 29, 2020 are acceptable.

Response to Arguments
Applicant’s arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Although Applicant has amended claim 1 to recite that the tape is not applied in parallel to the muscle belly fibers and states that neither Joseph nor Arbesman disclose this feature, Applicant has not clearly pointed out how the placement of the tape taught by Joseph in view of Arbesman would not implicitly provide the same functions recited in the claims.  Therefore, the rejection of the claims is maintained.  Further, although Applicant notes that the specification provides general support for the new limitation, Applicant has not specifically pointed to any .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “without the tape being parallel to the muscle belly fibers” in lines 13-14; however, it is not clear how this limitation is supported in the original disclosure.  The specification as originally filed does not explicitly teach that the tape is applied without being parallel to the muscle belly fibers and it is not clear from the figures that this limitation is within the boundaries of the defined invention.  Although the claimed subject 
As best can be understood from the original disclosure, “The dynamic adhesive medical tape is applied to the skin and parallel over the muscle’s tendons and surrounding structures” [0012], “the practitioner applies flexible or dynamic (elastic-like) medical adhesive tape to the skin over a joint and in parallel to as well as over the tendons” [0016], “The tape is applied on the skin and in parallel to and encompassing part of or the whole tendon, and tensile structures (such as ligaments, fascia and retinaculum, and joint capsules) that the practitioner is targeting” [0067], and “Muscle spindle fibers are most densely located in the belly of a muscle. They are located in parallel to the muscle fibers. The muscle spindle fibers are intrafusal fibers located in parallel to the extrafusal muscle fibers” [0122].  However, although the specification is clear that the tape is applied parallel to the tendon, it is not clear that the tape is specifically intended to be applied without being parallel to the muscle belly fibers.
Claims 2 and 4-15 are included in the rejection under 112(a) for depending from rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US Patent 2002/0091348) in view of Arbesman et al. (US Patent 8,742,196).
Regarding claims 1, 2, 4-6, 9-11, and 15, Joseph discloses a dynamic taping method of a joint to control muscle tone in associated skeletal muscles, the method comprising the steps of applying a first piece of dynamic (elastic) adhesive medical tape (10/50) to a skin surface of associated skeletal muscles (of a hand) and across the joint and in paralle to the myotendinous junction, applying the tape across the joint to capture a part of the joint tendon, applying the tape across the joint to capture the entire joint tendon, applying the tape across the joint to capture the entire joint tendon and the myotendinous junction of the muscle associated with the joint, applying the tape across the joint to capture the entire joint tendon, the myotendinous junction, and at least a portion of the muscle associated with the joint, and applying the tape across the joint to capture the entire joint tendon, the myotendinous junction, at least a portion of the muscle associated with the at least one joint, and at least a portion of a second muscle associated with the joint (Figs. 2-3 & 7; ¶ 0036, 0038, & 0040).  However, Joseph fails to expressly teach that the dynamic adhesive medical tape is applied in tension.
Arbesman discloses a dynamic taping method of a joint to control muscle tone in associated skeletal muscles, the method comprising the step of applying dynamic adhesive medical tape in tension across the joint (column 1, lines 21-24; column 7, lines 12-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by Joseph such that the dynamic adhesive medical tape is applied in tension as taught by Arbesman for the purpose of better assisting weak musculature by acting an auxiliary muscle.
Although the combination of Joseph and Arbesman fails to expressly teach that the dynamic adhesive medical tape places the Golgi tension organs in tension, immobilizes proprioceptors and mechanoreceptors, and elicits muscle tone in the agonist muscle fibers without the tape being parallel to the muscle belly fibers as recited in claim 1 and lengthens the 

    PNG
    media_image1.png
    633
    282
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    870
    532
    media_image2.png
    Greyscale

Regarding claim 12, Joseph further discloses applying the dynamic adhesive medical tape distally to proximally across the joint (Figs. 2-3 & 7; ¶ 0040).
Regarding claim 13, Joseph further discloses applying the dynamic adhesive medical tape laterally to medially (Figs. 9 & 14).
Regarding claim 14, Joseph further discloses applying the dynamic adhesive medical tape cephalo to caudal (Fig. 15).

Claims 7 and 8 are rejected under Joseph in view of Arbesman as applied to claims 1 and 6 above, in further view of Hicken et al. (US Patent Pub. 2015/0217098).  The combination of Joseph and Arbesman discloses the invention substantially as claimed, as described above, but fails to teach applying additional tape across the joint in parallel to the first piece of tape.
Hicken discloses a method of applying therapeutic tape to a user’s body, wherein the tape may be applied linearly and segments may be applied in overlapping positions (¶ 0026, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/6/2021